The Court, in charge to the Jury, observed, that the statute which provided for the admission to the liberties of the prison, is a humane act, enacted for the relief of the unfortunate; that many benevolent persons, as in the present case, to relieve a prisoner from close confinement, would execute a bail-bond as surety, without counter security, or any reliance except upon the fidelity of the prisoner, and this in cases where to respond the judgment an escape would operate the ruin of their fortunes. It would be an injury to poor prisoners, and tend to defeat the merciful intent of the statute, if their creditors could in any way induce them to depart the liberties, and saddle their debts on their bail.
The Court considered, that the provision in the instrument read in evidence, that no advantage should be taken of the bail until a certain day, implied a consent in the plaintiff’s agent, which is- his own con*411sent, that the prisoner might depart the liberties, and the Court would have it understood as law, that and whenever a prisoner for debt is admitted to the liberties of the prison, and a bond with surety taken to indemnify the sheriff, the least inducement, or even countenance given by the creditor to the departure of the prisoner from the liberties, is a good bar to an action on the bail-bond, when the escape is assigned in breach.
John Cook, for plaintiff.
Nathan B. Graham, for defendants.
Verdict for the defendants.